

116 HR 5868 IH: Restoring the Efforts of Local Involvement in Emergencies and Floods Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5868IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Fortenberry introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941), to allow a non-Federal sponsor to carry out certain work, to provide for reimbursement of costs to complete such work, and for other purposes.1.Short titleThis Act may be cited as the Restoring the Efforts of Local Involvement in Emergencies and Floods Act or the RELIEF Act.2.Work carried out by a non-Federal sponsorSection 5(a) of the Act of August 18, 1941 (Chapter 377, 55 Stat. 650; 33 U.S.C. 701n), is amended by adding at the end the following new paragraph:(5)Work carried out by a non-Federal sponsor(A)In generalThe Secretary may authorize a non-Federal sponsor to carry out work described in paragraph (1).(B)EligibilityTo be eligible to carry out work described in paragraph (1), a non-Federal sponsor shall—(i)enter into a written agreement with the Secretary prior to initiation of such work; and(ii)carry out such work in compliance with the requirements of—(I)subchapter IV of chapter 31 of title 40, United States Code;(II)chapter 37 of title 40, United States Code; and (III)any other terms or conditions the Secretary considers appropriate.(C)Reimbursement(i)In generalUpon a determination by the Secretary that the work carried out by a non-Federal sponsor pursuant to a written agreement required by subparagraph (B)(i) is complete, the Secretary shall reimburse such non-Federal sponsor for the Federal share of costs to complete such work.(ii)Additional reimbursementIf the Federal share of the cost to complete work performed pursuant to a written agreement required by subparagraph (B)(i) exceeds the amount agreed to by the Secretary under such agreement, the reimbursement of any amounts in addition to such agreement shall be at the discretion of the Secretary. (D)Annual limit on reimbursements not applicableA written agreement required by subparagraph (B)(i) is not subject to section 102 of the Energy and Water Development Appropriations Act of 2006 (33 U.S.C. 2221)..